DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Kato et al. (US 20200249050 A1, hereinafter “Kato”) 
Burley et al. (US 20090027412 A1, hereinafter “Burley”) 
Link et al. (US 20190258225 A1, hereinafter “Link”)
Derenick et al. (US 20160009410 A1, hereinafter “Derenick”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Kato teaches a method for point cloud coding in a decoder (Kato [0006], [0033] where Kato teaches determining absolute vehicle location based on relative LIDAR encoded position of the vehicle), comprising: 
determining, for each point in a first point cloud, a corresponding point in a second point cloud, the first point cloud being a processed point cloud based on the second point cloud (Kato [00033], [0049], [0092], where Kato teaches determining an absolute point cloud position based on a relative point cloud position); 
determining, for each point in the first point cloud, a corresponding error vector based on the corresponding point in the second point cloud (Kato [0023], [0031]- [0033], where Kato disclose determining the absolute position and orientation of the points and the point cloud based on the relative position of the points in the point cloud. The difference between the absolute position and the relative position and the direction can be interpreted as the error in order to move the relative point of the cloud point the desired or relative position); 
determining, for each point in the first point cloud, a corresponding weight factor based on a position of the respective point in the first point cloud (Kato [0023], [0031]-[0033], [0045]-[0046] where Kato discloses determining not only angle but also the direction and distance of the relative location to the absolute position, the difference between the two points or the displacement amount can be considered the weight vector and weight are calculated based on the error or accuracy of the estimation); and 
Kato fails to explicitly teach determining a quality metric for the first point cloud based on the error vectors and the weight factors.
	However, Kato teaches determining an accuracy of the estimated position which is based on the deviation (error) and weights are determined based on the error and vice-versa (Kato [0024], [0030]- [0033], [0045]- [0046], [0070], [0085]). Burley, for example teaches that each point-cloud point can be weighted such that the weight decreases with distance (Burley [0036]- [0037]). Furthermore, Link teaches an error vector is computed for each point in the movable point cloud. After all the error vectors are found, they are aggregated to form a corrective translation and rotation of the point cloud (Link [0196], claim 20).
	Therefore, taking the teachings of Kato, Burley and Link as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculated error vector (s) and weight vector(s) for a point or points in a first point cloud with respect to other points in another point cloud in order to determine the correct location of an object based on many different views, position with regard to other objects and track the object accurately.
Although examiner believe that the combination of the cited prior arts teaches applicant invention as claimed. However, for clarity sake and to be more thorough one can take a look at Derenick, where sample weights may be defined as a function of each point's proximity (e.g., orthogonal distance) to the linear deck surface estimate from a previous IRLS iteration as well as its range from the LIDAR sensor (Derenick [0038]).
Therefore, taking the teachings of Kato, Burley, Link and Derenick as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to set the weight to a non-zero value when a distance is within a certain rang and set it to zero when it is within another range, in other to give more importance or less importance to certain point depending on their location to improve accuracy of the system such that noise has less effect on the system.
The combination above fails to teach determining a quality metric for the first point cloud based on squared lengths of the error vectors multiplied by the weight factors. It would not have been obvious to one of ordinary skill in the art to arrive at the invention as claimed based on the cited references above. Therefore, claims 1-20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 5, 2022